DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13/363219 and 13/745647, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1 and 20-31 of the current application recite variation of “micro-…structure” and/or “fiber weave pattern”, which are not disclosed in the prior applications.
The earliest support for these limitations are in Application No. 13/834123 filed 15 March 2013. Thus, the claims of the current Application are afforded the effective filing date of 15 March 2013. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew L. Koziarz - facilitated by Andrea Dehart - on 09 July 2021.

The application has been amended as follows: 

IN THE CLAIMS
1. (Currently Amended) A gas turbine engine, comprising: 
a core engine including at least a compressor section, a combustor section, and a turbine section; 
a fan coupled to the turbine section; and 
a fan nozzle aft of the fan and defining an exit area, the fan nozzle having a body that has an airfoil cross-section geometry, the body including a wall having a controlled mechanical property distribution that varies in material macro- or micro-structure from a first location to a second each of the first location and the second location, and 
the variation in material macro- or micro-structure includes differing fiber configurations having different weave patterns.
2-19. (Cancelled)
20. (Currently Amended) A gas turbine engine, comprising: 
a core engine including at least a compressor section, a combustor section, and a turbine section; 
a bypass passage; 
a fan at an inlet of the bypass passage, the fan 
a fan nozzle having a wall that defines a radial outer boundary of from a first location to a second location each of the first location and the second location.
21. (Previously Presented) The gas turbine engine as recited in claim 20, wherein the variation in material macro- or micro-structure includes macro- or micro-structures of differing moduli.
22. (Previously Presented) The gas turbine engine as recited in claim 21, wherein the wall is metallic.
23. (Previously Presented) The gas turbine engine as recited in claim 20, wherein the variation in material macro- or micro-structure includes differing fiber configurations.

25. (Previously Presented) The gas turbine engine as recited in claim 23, wherein the differing fiber configurations are different weave patterns.
26. (Previously Presented) The gas turbine engine as recited in claim 20, wherein the variation in material macro- or micro-structure is provided by a fused powder.
27. (Currently Amended) The gas turbine engine as recited in claim 20, wherein the variation in material macro- or micro-structure is provided by fused powder differing in composition from  first location to the second location on the wall.
28. (Previously Presented) The gas turbine engine as recited in claim 20, wherein the variation in material macro- or micro-structure is provided by differing metallic alloy compositions.
29. (Previously Presented) The gas turbine engine as recited in claim 28, wherein the differing metallic alloy compositions are aluminum-based alloys.
30. (Previously Presented) The gas turbine engine as recited in claim 29, wherein the controlled mechanical property distribution is provided by a variation in metallic grain structure.
31. (Currently Amended) The gas turbine engine as recited in claim 28, wherein the differing metallic alloy

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach in combination with the other limitations of the independent claim: an airfoil structure of a fan nozzle having “different weave patterns” “from a first location to a second location on the wall in accordance with a desired flutter characteristic at each of the first location and the second location”.
Although it was generally known to use different weave patterns in a composite material of a gas turbine engine, the prior art of record does not teach or render obvious the different weave patterns varying from one location on a fan nozzle wall to a second location on the wall in accordance with a desired flutter characteristic at each of the first and second locations.  
Claim 20, the prior art of record does not teach in combination with the other limitations of the independent claim: “a fan nozzle having a wall that defines a radial outer boundary of the bypass passage, the wall having an airfoil cross-section geometry and a controlled mechanical property distribution that varies in material macro- or micro-structure from a first location to a second location on the wall in accordance with a desired flutter characteristic at each of the first location and the second location”.
Although it was known to vary material micro and macro structure of fan blades and vanes (e.g. OGVs) of a gas turbine engine, the prior art of record does not teach or render obvious the variation of material micro and macro structure of an airfoil that provides the radial outer boundary of the bypass passage (e.g., nacelle) in accordance with a desired flutter characteristic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741